Citation Nr: 9934201	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-41 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel






INTRODUCTION

The veteran had active naval service from August 1962 to 
September 1966.  


This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Cheyenne 
Regional Office (RO) January 1995 rating decision which 
denied service connection for PTSD.  The case is now within 
the jurisdiction of the Denver RO.

The record shows that service connection for PTSD was 
initially denied by August 1990 RO rating decision; no timely 
appeal therefrom was filed.  Thus, the August 1990 decision 
became final and is not subject to revision on the same 
factual basis; it may be reopened on submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  Although the January 1995 
rating decision (now on appeal) denied service connection for 
PTSD on a de novo basis, the Board must conduct an 
independent review of whether new and material evidence has 
been submitted to reopen a finally disallowed claim.  Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by August 1990 RO 
rating decision; no timely appeal therefrom was filed by or 
on behalf of the veteran.

2.  Evidence submitted in support of the veteran's 
application to reopen the claim of service connection for 
PTSD since the August 1990 RO rating decision is new, 
relevant and probative of the issue at hand.

3.  There is a current medical diagnosis of PTSD, and the 
available evidence indicates that it may be linked to the 
veteran's wartime service.

CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1990 RO rating 
decision denying service connection for PTSD is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was initially denied by August 
1990 RO rating decisions finding that the medical evidence of 
record did not reveal a clear diagnosis of that disorder, and 
the evidence did not demonstrate that stressful events 
warranting a PTSD diagnosis occurred in service.  The veteran 
was notified of that decision and his appeal rights but did 
not file timely appeal therefrom.  See 38 U.S.C.A. § 4005 
(West 1988) (now 38 U.S.C.A. § 7105); 38 C.F.R. § 19.192 
(1990) (now 38 C.F.R. § 20.1103).  Thus, the August 1990 RO 
decision denying service connection for PTSD became final and 
is not subject to revision on the same factual basis, but may 
be reopened on submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett, 83 F.3d at 1383-84, aff'd, 
83 F.3d 1380.  See also Winters, 12 Vet. App. at 206.  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened.  If not, that is where the analysis must 
end as the Board lacks jurisdiction to further review the 
claim.  See Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO rating decision in August 1990.  Evidence of record at the 
time of the August 1990 rating decision included the 
veteran's service medical record; such records do not reveal 
any reports or findings indicative of the presence of PTSD 
symptomatology or other neuropsychiatric/psychological 
impairments or disabilities.  His service records show that 
he served as a fireman apprentice and machinist mate aboard 
the destroyer, U.S.S. Rowan (DD-782), from November 1962 to 
August 1966 (which is shown to have been in the Vietnam area 
of operations from January to May 1965 and May to August 
1966); he was not awarded any combat-related medals or 
decorations.

In April 1990, the veteran provided to the RO written 
information regarding the nature of his claimed in-service 
stressors allegedly giving rise to PTSD.  In particular, he 
indicated that he was stationed aboard the U.S.S. Rowan and 
spent two tours of duty in Vietnam; he indicated that he 
personally participated in a number of "junk search" 
missions and, on one occasion, his vessel came across a 
"swift boat" with a number of mutilated dead U.S. marines 
on board.

VA medical records from March 1973 to June 1990 reveal 
intermittent inpatient and outpatient treatment associated 
with various symptoms and illnesses including depression, 
anxiety, aggressive behavior, and alcohol abuse.  During 
hospitalization in April 1990, an unconfirmed diagnosis of 
PTSD was indicated, at which time the veteran reported he was 
exposed to stressful incidents during service in Vietnam 
(including seeing dead soldiers and participating in "junk 
search" missions on the high seas) and has since experienced 
symptoms including depression and anxiety.  

On VA psychiatric examination in June 1990, the veteran 
reported experiencing symptoms of depression, anxiety, panic 
attacks, flashbacks from Vietnam, and social isolation.  
During service aboard the U.S.S. Rowan in Vietnam, he 
reportedly participated in firing guns at enemy targets along 
the coast and at "junk" ships.  On examination, dysthymic 
disorder and atypical anxiety disorder were diagnosed.

Evidence submitted since the final August 1990 RO rating 
decision, denying service connection for PTSD, consists of VA 
hospitalization records from October 1993 to February 1994.  
During treatment, the veteran indicated that he experienced 
various psychoneurotic symptoms since wartime service in 
Vietnam, which service reportedly included exposure to 
stressful events such as having to move mutilated bodies of 
dead soldiers.  During hospitalization, PTSD was diagnosed.  

In a February 1994 letter, describing the claimed in-service 
stressors, the veteran indicated that he was stationed aboard 
the U.S.S. Rowan off Vietnam (from December 1964 to August 
1965 and from March to August 1966).  Although his military 
occupational specialty was machinist mate (involving work in 
the forward engine room), he was reportedly assigned to 
"junk search missions" during General Quarters and, on 
several occasions, he had to board the "junks" they 
encountered; reportedly, he was also involved in the shelling 
of enemy positions on land.  On one occasion during his 
second tour in Vietnam waters (specifically between April and 
August 1966), the U.S.S. Rowan reportedly came across a swift 
boat with about 12 dead and massacred marines on board; he 
indicated that he had to board the swift boat (which was 
covered with blood) and personally carried the body of one 
dead marine.  

A December 1994 report from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), including command 
history of the U.S.S. Rowan for 1966, indicates that the 
vessel provided naval gunfire support, including bombarding 
shores and firing on enemy structures and vessels, and 
provided logistical support for U.S. Coast Guard vessels; 
history for 1965 was unavailable.  

A May 1991 disability determination notice from the Social 
Security Administration (SSA) (including numerous VA and 
private medical records and examination reports) reveals that 
the veteran was found disabled under SSA law since April 1990 
due to bipolar disorder and personality disorder.  Medical 
records utilized by SSA reveal, in pertinent part, reports of 
chronic depression for many years (e.g., see April 1991 
psychiatric examination report).  

VA medical records from February 1995 to December 1997 reveal 
intermittent treatment for various symptoms and illnesses 
including depression, history of multiple dysfunctional 
relationships, stress, and nervousness.  During treatment, 
PTSD was diagnosed.  

On VA psychiatric examination in April 1998, including a 
review of the claims file, the veteran essentially confirmed 
his previously reported history referable to service aboard 
the U.S.S. Rowan off the coast of Vietnam, which service 
reportedly included exposure to stressful incidents such as 
participating in "junk search" missions, loading the bodies 
of dead soldiers, and participating in fire supports 
missions.  On examination, chronic PTSD was diagnosed.  His 
Axis IV stressors were listed as "exposure to combat in 
Vietnam."

Based on the foregoing, the Board concludes that the newly 
submitted evidence, as discussed above, is material to a 
reopening of the veteran's service connection claim in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the veteran's claim.  In 
particular, the newly submitted evidence includes a clear 
medical diagnosis of PTSD, and it relates its onset to 
stressful events to which the veteran was allegedly exposed 
in service aboard the U.S.S. Rowan.  The December 1994 report 
from the USASCRUR confirmed that the U.S.S. Rowan did in fact 
participate in combat support missions off the coast of 
Vietnam while the veteran was stationed aboard the vessel.  
Given the nature of the veteran's claim, the Board finds that 
there is new and material evidence sufficient to reopen the 
claim of service connection for PTSD.  In view of the 
foregoing, the Board will review the claim de novo.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has indicated that a veteran seeking service connection for 
PTSD must satisfy the initial burden of submitting a well 
grounded claim by furnishing (1) medical evidence of a 
current diagnosis of PTSD, (2) medical or lay evidence of an 
in-service stressor, and (3) medical evidence of a nexus 
between service and the current PTSD.  Gaines v. West, 
11 Vet. App. 353, 357 (1998); Cohen (Douglas) v. Brown, 
10 Vet. App. 128, 136-37 (1997).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD, (2) the veteran's own 
testimony of in-service stressors (which the Board presumes 
to be true for purposes of determining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19 (1993)), and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim of service connection for PTSD.  


ORDER

New and material evidence having been presented in support of 
the claim of service connection for PTSD, the claim is 
reopened.


REMAND

As the veteran has submitted a well-grounded claim, VA has a 
duty to assist him in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).

The evidence of record reveals that the veteran served on the 
destroyer, U.S.S. Rowan (DD-782), off Vietnam in 1965 and 
1966, and that the vessel performed combat support missions 
while he served aboard ship (see December 1994 report from 
USASCRUR and his service records).  While USASCRUR reveals 
that the U.S.S. Rowan provided naval gunfire support against 
targets on land and at sea, it does not indicate that it was 
exposed to enemy attack during 1966, or that its crew 
sustained any combat-related casualties.  The report (or any 
evidence other than the veteran's own contentions) does not 
indicate that the U.S.S. Rowan performed "junk search" 
missions, or that it intersected a "swift boat" with dead 
U.S. marines on board in 1966 (which would be consistent with 
the veteran's reports of the claimed in-service stressors 
giving rise to PTSD).  

Moreover, although the U.S.S. Rowan is shown to have provided 
combat support off the coast of Vietnam, the veteran's 
military specialty aboard ship was fireman apprentice and 
machinist mate; such specialty duties do not support his 
contention that he was personally involved in combat 
operations, that he served on deck during combat missions, or 
that he participated in "junk search" missions; he was also 
not awarded any medals or decorations denoting combat 
participation.  

Where the veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged non-combat stressor.  
Instead, the record must contain service records or other 
credible supporting evidence which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994); 38 C.F.R. § 3.304(f); 
Dizoglio at 166.

In this case, the veteran's alleged, primary in-service 
stressor giving rise to his PTSD consists of the U.S.S. 
Rowan's encounter with a "swift boat" with dead U.S. 
marines on board between April and August 1966; he contends 
that he had to board the "swift boat" and carry a mutilated 
body of a dead marine aboard his ship. 

Based on the foregoing, the Board finds that further 
development of evidence with regard to the veteran's claim of 
service connection for PTSD is necessary for a well-informed 
resolution of his claim.  The diagnosis of PTSD was made in 
reliance on reports of exposure to noncombat-related 
stressors (moving mutilated bodies of dead U.S. marines onto 
the U.S.S. Rowan in a "junk search" mission) and combat-
related stressors (but the veteran's combat participation is 
not confirmed by the record); thus, it is imperative that the 
occurrence of the alleged in-service stressors be verified.  

Consequently, the claim of service connection for PTSD is 
REMANDED for the following action:

1. The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt to 
verify the stressors must be made 
through all available sources, to 
include contacting the Navy Department 
to obtain copies of deck logs from the 
U.S.S. Rowan during the period when the 
veteran was stationed there.  If 
referral to the service department or 
other official source is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements specified in 
Dixon v. Derwinski, 3 Vet. App. 261, 
263-64 (1992).  All attempts to obtain 
the above records should be documented 
in the claims file.

2.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for another VA 
psychiatric examination to identify his 
symptoms and determine the diagnoses and 
etiology of all psychiatric disorders 
that present.  The examination report 
must reflect a review of pertinent 
material in the claims file.  If PTSD is 
diagnosed, the examiner should specify 
(1) the factors relied on to support the 
diagnosis; (2) the specific stressor(s) 
that prompted the diagnosis; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
testing should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
notes the presence of any coexistent 
psychiatric disability, an opinion 
should be provided as to whether such 
psychiatric disability is causally 
related to service.

3.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals





